DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
In ¶[0002] of the Specification, Applicants should update a status of U.S. Patent Application Serial No. 11/805,166 and U.S. Application Serial No. 15/004,344 as “now abandoned”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 to 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because they can be construed as ‘signal claims’, which are held by patent case law to represent non-statutory subject matter under 35 U.S.C. §101.  See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) and MPEP §2106.  Here, claims 9 to 14 set forth “a physical storage device comprising computer readable instructions which, when executed, cause a processor of a monitoring device” to perform certain method steps, but these instructions are not claimed as being stored 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Concerning claims 4, 11, and 17, these claims set forth limitations of “the audio signature is to characterize a first data set” and “create a second audio signature to characterize a second data set”, which represent new matter.  Applicants’ Specification, as originally filed, does not describe an embodiment where there are two signatures, i.e., an audio signature and a second audio signature, obtained from first and second data sets.  The Specification, ¶[0059], does describe two monitoring codes, but not two signatures.  Generally, Applicants’ Specification, as originally filed, is only directed to creating or producing one signature.  Similarly, Applicants’ Specification, as originally filed, does not provide support for the limitations of “a first data set” and “a second data set”.  Applicants’ Specification, ¶[0064], describes that audio signature data is formed from a portion of a program segment that contains the monitoring code, but not that two signatures are created from the two monitoring codes.
Concerning claims 6, 13, and 19, these claims set forth limitations of creating a signature “from the first portion of the audio data that contains the monitoring code, and a second portion of the audio data”, where creating a signature from “a second portion of the audio data” represents new matter.  Applicants’ Specification, as originally filed, does not describe an embodiment where a signature is created from two portions of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2 to 3, 6 to 10, 13 to 16, and 19 to 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Gross et al. (U.S. Patent No. 4,972,471).
(Note: Applicants’ effective filing date is 27 September 2002.  MPEP §2701 and 35 U.S.C. 154 (a)(2) state that a patent term ends twenty years from an effective filing date, which includes claims to domestic priority under 35 U.S.C. 120.  The Application, then, will become abandoned on 27 September 2022, which is twenty years after its effective filing date.)
Regarding independent claims 2, 9, and 15, Gross et al. discloses a method and system of encoding a given recorded signal for monitoring of broadcast signals having included therein material covered by copyright, comprising:

“a detector to detect a monitoring code encoded in the audio data according to an encoding technique, the monitoring code to indicate that the audio data is to be monitored” – a recorded signal is modified to produce a machine recognizable start code which is generally imperceptible to normal human recognition (column 1, lines 46 to 54); the scanning frequencies 6 first undergo a review 8 to locate a proper location within the signal to be encoded by placing a start code (“a monitoring code”) (column 2, lines 56 to 62: Figure 1); once an appropriate location within the signal is determined, the start code is introduced by means of device 10 for introducing the start code; basically, this implementation of the start code is generated by intermittently blanking or punching out time slices of the audio signal; particularly, only narrow band frequencies are punched out, these being the scanning frequencies; the encoded start signal is preferably introduced where there is sufficient energy and surrounding frequencies to take advantage of the masking properties of the human ear (column 3, lines 1 to 12: Figure 1); received signals 52 are each processed by passing the same through filters 54 to produce scanning frequencies; once these frequencies are separated from the signal, equipment 56 will search for a start code (“a detector to detect the monitoring code”) (column 3, lines 61 to 67: Figure 2); here, a start code is the same as “a 
“a processor to create an audio signature with a signature extraction technique different from the encoding technique in response to detection of the monitoring code by the detector, the audio signature to characterize signal features of the audio data, the audio signature to be created, at least in part, from a portion of the audio data that contains the monitoring code” – an encoded signal is analyzed after the start code to generate an identity code based upon particular signal characteristics which collectively are unique to the recorded signal and by means of which the recorded signal can be identified (column 1, lines 54 to 58); punching or blanking out, even in multiple frequencies, is not found to be suitable for identification purposes; however, by analyzing a portion of one or more of these frequencies immediately after the start code (“in response to detection of the monitoring code”) using an identity code algorithm (“a signature extraction technique different from the encoding technique”) which is based on the digitized relative amplitudes of the sample signals over time within the particular monitoring frequencies (“to characterize signal features of the audio data”), a ‘fingerprint’ can be generated; this digitizing of the signal is carried out at 14, and provides a recognizable fingerprint at 16 (column 3, lines 34 to 48: Figure 1); monitoring continuously scans for the coded digital start sequence; once the sequence is found, the decoder measures particular signal characteristics (“signal features”) and generates the identity code according to a predetermined algorithm (column 4, lines 10 to 19: Figure 2); by analyzing five seconds of the signal immediately following the last bit of 

Regarding claims 3, 10, and 16, Gross et al. discloses that a ‘fingerprint’ is generated from analyzing a portion of frequencies immediately after the start code using an identity algorithm which is based on the digitized relative amplitudes of the sample signals over time within the particular monitoring frequencies (column 3, lines 37 to 42: Figures 1 and 2); here, digitized relative amplitudes of the signals over time are at least “time-domain variations in the audio data”; a ‘fingerprint’, then, is established at least based on “time-domain variations in the audio data” (“create the audio signature based on at least one of: (1) time-domain variations in the portion of the audio data”); analyzing particular frequencies immediately after the start code can be construed to be “frequency-domain variations in the audio data”, too (“create the audio signature based 
Regarding claims 6, 13, and 19, Gross et al. discloses that frequencies are analyzed immediately after the start code using an identity code algorithm to generate a ‘fingerprint’.  (Column 3, Lines 37 to 42)  By analyzing the five seconds of signal immediately following the last bit of the digital start sequence, the encoder generates an identity code or fingerprint according to an algorithm.  (Column 4, Line 67 to Column 5, Line 6)  Here, “a portion of the audio data that contains the monitoring code” can be represented as “|˂-------M ------FFFFF -------˃|”, where “M” is “the monitoring code” and “FFFFF” are the signal features”.  Then, “|˂-------M ------FFF -------˃|” is “a first portion” and “a second portion” is “|[Wingdings font/0xDF]-------FF -------˃|”; “wherein the portion of the audio data is a first portion, and the audio signature is created, at least in part, from the first portion of the audio data that contains the monitoring code, and a second portion” is met at least because a fingerprint is created from signal feature “FFF” in this portion of the audio data that contains a monitoring code “M”, and “a second portion of the audio data” is “FF”.  That is, it is merely a matter of definition as to what comprises “a first portion” and “a second portion” as long as “the monitoring code” is present in “a first portion”, as “a first portion” can be a first three seconds of audio data, and “a second portion” can be a last two seconds of audio data.
Regarding claims 7, 14, and 20, Gross et al. discloses continuously monitoring for a start code.  (Column 2, Lines 53 to 55)  Monitoring is continuous, and the encoded input analog signal is processed to continuously scan for the coded digital start Gross et al., then, discloses “wherein the monitoring code occurs at least one of (1) continuously through a time base of the audio data”.  
Regarding claims 8 and 21, Gross et al. discloses that once an appropriate location within the signal is determined, the start code is introduced by means of device 10 for introducing the start code; basically, this implementation of the start code is generated by intermittently blanking or punching out time slices of the audio signal; particularly, only narrow band frequencies are punched out, these being the scanning frequencies; the encoded start signal is preferably introduced where there is sufficient energy and surrounding frequencies to take advantage of the masking properties of the human ear (column 3, lines 1 to 12: Figure 1).  Applicants’ claim language defines “first audio data” as audio data before it is modified to add a monitoring code, and “second audio data” as audio data after it is modified to add a monitoring code; that is, “the audio data” can initially include “first audio data”, and a start code is then added to “first audio data” “to form the second audio data encoded with the monitoring code” by intermittently blanking or punching out time slices of the audio signal (“according to the encoding technique”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 4 to 5, 11 to 12, and 17 to 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross et al. (U.S. Patent No. 4,972,471) in view of Jensen et al. (U.S. Patent No. 5,764,763).
Concerning claims 4, 11, and 17, Gross et al. does not expressly disclose detecting a second monitoring code, and in response to detection of the second monitoring code, creating a second signature characterizing the second data set, the second signature being created from features of at least a portion of the audio data including the second monitoring code.  Still, this is, at best, clearly an obvious expedient given what is disclosed by Gross et al., because a second monitoring code and a second signature only represent a duplication of a process of monitoring using a (first) monitoring code and a (first) signature.  Legal precedent has held that duplication of parts is evidence of obviousness.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  See MPEP 2144.04 VI. B.  Similarly, mere duplication of steps of a method would be evidence of obviousness.  Moreover, these method steps of detecting a second monitoring code and a second signature are arguably inherent for Gross et al., because “a first data set” can simply be understood to comprise a first audio program and “a second data set” can simply be understood to comprise a second audio program.  That is, Gross et al.’s broadcasting system would inherently produce a plurality of audio programs in a course of a day, and each audio program would be ‘a data set’ having its own “monitoring code” and “signature”.
Concerning claims 4, 11, and 17, moreover, Jensen et al. teaches a similar apparatus and method for including codes in audio signals, and decoding these codes.  1 through f10.  (Column 11, Line 36 to Column 12, Line 33: Figure 4)  Here, a symbol “S” is represented by a first group of unique frequency components (“a first data set”; “the first data set includes the monitoring code”) and a symbol “E” is represented by a second group of unique frequency components (“a second data set”; “the second data set includes a second monitoring code”).  Both a symbol “E” and a symbol “S” must initially be detected to determine the synchronization interval for message information symbols “0” and “1” (“detecting the second monitoring code; and in response to detection of the second monitoring code, creating a second signature”).  Broadly “the audio signature is to characterize the first data set” and “a second audio signature to characterize the second data set” is met because the entire message includes at least the two synchronization symbols “S” and “E”.  An objective is to provide codes with audio signals so that the codes are inaudible to a human ear, but can be detected reliably for recovering codes present in audio signals.  (Column 2, Lines 1 to 9)  It would have been obvious to one having ordinary skill in the art to produce a second data set with a second monitoring code and a second signature as taught by Jensen et al. in a method and system for encoding and decoding of an audio signal for monitoring start codes and fingerprints of Gross et al. for a purpose of providing codes that are inaudible to a human ear but can be reliably detected for recovering codes in audio signals.

Gross et al. discloses that an identity code is particularly useful for monitoring broadcast signals having included therein material covered by copyright.  (Abstract)  Monitoring of signals may include those from various radio stations to permit separate identification of these radio stations and any ‘fingerprint’ signals.  (Column 3, Lines 57 to 61: Figure 2)  Broadly, a ‘fingerprint’ is the same as this identity code, and an identity code representing an identity of a radio station can be construed as “a source identification code”.  Here, “the monitoring code and the source identification code to occur simultaneously in the audio data” because they occur in the same portion of audio data.  Similarly, Jensen et al. teaches that a user may choose from a menu of available messages to be encoded in a broadcast audio signal to include station or channel identification information, program or segment information, and/or a time code (column 10, lines 58 to 65); the message is a string of characters, integers, or other set of data symbols uniquely identifying the code component groups to be output by DSP 104 in an order which is predetermined by the message (column 18, lines 3 to 8); estimates of audiences for television and radio programs are produced for broadcasting audio signals over the air which are encoded to identify the station together with a time of broadcast; if desired, the identity of a program or segment which is broadcast may be included (column 31, lines 25 to 32: Figure 16 and 17); a message representing at least channel identification information or an identity of a station encoded in an audio signal, then, is a ‘signature’ of “a source identification code.”   Here, “the monitoring code and the source identification code to occur simultaneously in the audio data” because monitoring codes of S and E and 1, t2, or tn of Figure 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Neuhauser et al. is Applicants’ parent patent.
Lert et al., Thomas et al., and Fardeau et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        February 22, 2022